Title: From Thomas Jefferson to George Washington, 17 March 1793
From: Jefferson, Thomas
To: Washington, George



Mar. 17. 1793.

Th: Jefferson with his respectful compliments to the President returns him Colo. Humphrey’s letter and those from George town. The last are indeed disagreeable: yet there does not seem any room for the President’s interposition.—Should Dr. Stewart and Mr. Johnson persist in their idea of retiring, it seems really desireable that they should do it separately, leaving such an interval between the two resignations as that the public mind may receive no unfavorable impression.
